Stact, C. J.,
dissenting: Tested by the standard, “arising out of and in the course of the employment,” as interpreted by a majority of the courts, plaintiff’s injury, in my opinion, is not compensable under the North Carolina Workmen’s Compensation Act. Davis v. Veneer Corp., ante, 263.
In Lipinski v. Sutton Sales Co., 220 Mich., 647, 190 N. W., 705, a salesman returning from lunch with employer’s automobile was denied compensation for injury sustained while going off route to pick up a friend. And in California Casualty Indemnity Exchange v. Industrial Accident Commission, 213 Pac., 257, a driver making deliveries over specified route was injured while returning to truck from cigar store: Held, that the accident did not arise out of and in the course of his employment, or from any act incidental to it.
Perhaps the strongest authority, favoring compensation, is Solar-Sturges Mfg. Co. v. Industrial Commission, 315 Ill., 352, where it was held (as stated in the first head-note) : “An injury to a manufacturing company salesman who was struck by a street car while going to call on a customer arises out of and in the course of his employment although at the time of the injury the salesman was crossing the street on his return from a store where he purchased cigars to be used when making his calls, which the company allowed as a part of his expense account.”
The two cases are distinguishable, however, by reason of the fact that the salesman in the cited case was authorized to purchase cigars with the company’s money for use in making his calls, while no such fact exists in the instant case. The contrary is made to appear.